Case 1:19-cv-00006-JB-MU Document 25 Filed 05/18/20 Page 1 of 1                  PageID #: 94




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION



ARTHUR WADE HOLMES, # 207720,                  :

       Plaintiff,                              :

vs.                                            :   CIVIL ACTION 19-0006-JB-MU

MOBILE WORK RELEASE, et al.,                   :

       Defendants.                             :



                                           ORDER


       After due and proper consideration of all portions of this file deemed relevant to the

issue raised, and there having been no objections filed, the Report and Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that this action be and is hereby DISMISSED without

prejudice, prior to service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim upon which relief may be granted. Plaintiff is GRANTED leave to file a

second amended complaint by.

       DONE and ORDERED this 18th day of May, 2020.

                                                   /s/ JEFFREY U. BEAVERSTOCK
                                                   UNITED STATES DISTRICT JUDGE
